UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2386


BARRY J. BLUEFELD,

                Plaintiff - Appellant,

          v.

BARRY S. COHEN; JOEL S. MEISEL; DAVID COHEN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paula Xinis, District Judge. (8:15-cv-
02857-PX)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Barry J. Bluefeld, Appellant Pro Se.    Matthew D. Matkov, SALTZ
MATKOV PC, Wayne, Pennsylvania; Albert Sanford Nalibotsky, SALTZ
MATKOV, PC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Barry    J.    Bluefeld    seeks   to   appeal    the   district       court’s

order denying his motion for leave to file a second amended

complaint.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,   28     U.S.C.   § 1292   (2012);     Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Bluefeld seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                      We

dispense     with    oral    argument    because      the    facts    and    legal

contentions    are   adequately     presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




                                        2